Citation Nr: 0528960	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-25 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased initial evaluation in excess 
of 50 percent for service connected post-traumatic stress 
disorder (PTSD), effective prior to February 18, 2005.  

2.  Entitlement to an initial evaluation in excess of 70 
percent for service connected PTSD, effective February 18, 
2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO) which granted service connection for 
PTSD with an evaluation of 50 percent effective August 23, 
2002.  

The veteran testified before the undersigned by 
videoconference in January 2005.  During the hearing, the 
veteran and his representative requested that this case be 
advanced on the docket because the veteran was over 75 years 
of age.  By letter dated in January 2005, the Board ruled 
favorably on the motion to advance this case on the docket.  
See 38 C.F.R. § 20.900(c) (2005).  

In July 2005 the evaluation for PTSD was increased to 70 
percent, effective February 18, 2005.   


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the veteran's claim for an increased initial 
evaluation of his service connected PTSD.  

2.  Effective prior to January 14, 2005, the veteran's PTSD 
was manifested by sleep disturbances, avoidance of social 
interaction, and a global assessment of functioning (GAF) 
score of 55.  

3.  Effective January 14, 2005, the veteran is employed and 
his PTSD has been manifested by sleep disturbances, 
impulsivity, mildly impaired recent memory, isolation, 
hyperarousal, and a GAF score of 30.      


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but not 
higher, for PTSD effective January 14, 2005, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD effective prior to January 14, 2005, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in September 2002 regarding his claim for 
service connection for PTSD.  While the benefit that the 
veteran is seeking on appeal is an increased initial 
evaluation, the advice that VA gave to the veteran in 
September 2002 in regard to his service connection claim is 
considered adequate VCAA notice, as the new issue is clearly 
a downstream issue.  (VA's Office of General Counsel (GC) has 
held that, if, in response to notice of a decision on a claim 
for which VA has already provided notice pursuant to 38 
U.S.C.A. § 5103(a), VA receives a notice of disagreement that 
raises a new, "downstream" issue, i.e., a higher initial 
rating, VA is not required to provide 38 U.S.C.A. § 5103(a) 
notice with respect to that new issue.  VAOPGCPREC 8-2003.
  
The above notwithstanding, the RO sent to the veteran 
additional VCAA letters, in November 2003 and February 2005, 
in which the RO specifically advised the veteran of what is 
needed to be entitled to an increased rating for a service-
connected disability.  These letters informed the veteran of 
the type of information and evidence necessary to grant his 
claim.  Thus, the veteran received notice of the evidence 
needed to substantiate the claim.  

With regard to elements (2) and (3), the VCAA letters of 
September 2002, September 2003, and February 2005 notified 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  
Specifically, these letters explained that VA would help the 
veteran get such things as medical records or other records 
which he identified, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.  

The veteran was made aware of the "fourth element" 
discussed in Pelegrini II by way of an October 1989 letter 
from the RO informing him of the September 1989 denial of an 
increased evaluation for bilateral hearing loss.  The back of 
the letter contained a Notice of Procedural and Appellate 
Rights.  This notice advised, "You may submit additional 
evidence to strengthen your claim.  It is in your interest to 
send us any new evidence as promptly as possible."  In 
addition, the specific language of 38 C.F.R. § 3.159(b) was 
included in the Pertinent Laws; Regulations; Rating Schedule 
Provisions section of the June 2003 SOC.  These notices were 
sufficient to advise the veteran to submit evidence pertinent 
to his claim for an increased initial evaluation.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 119-120.  Some elements of the notice in this case 
were provided after the initial RO decision granting service 
connection for PTSD.  The Court has held that such delayed 
notice is generally not prejudicial to a claimant.  Short 
Bear v. Nicholson, No. 03-2145 (U.S. Vet. App. Aug. 31, 
2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

There has been no showing of prejudice from the delayed 
notice in this case.  The veteran had the opportunity to 
provide evidence or information to the RO after the notice 
was provided, and before it reached the Board.  Thus, the 
veteran has received all required notice.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified treatment records that are 
pertinent to the issue on appeal, and has obtained medical 
examinations.  In that regard, the veteran most recently had 
VA psychiatric examinations December 2002 and February 2005 
to evaluate his PTSD.  Based on the February 2005 VA 
examination, the evaluation of the veteran's service 
connected PTSD was increased to 70 percent.  There is no 
suggestion on the current record that there remains evidence 
that is pertinent to the matter on appeal that has yet to be 
secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.


II.  Factual Background

The veteran initially filed a claim for service connection 
for PTSD in August 2002.  Along with his claim he submitted 
VA outpatient treatment reports which indicated a diagnosis 
of PTSD based on his military experience.  One of these VA 
outpatient treatment reports, dated in September 2002, 
assessed the veteran's PTSD according to the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  The Axis I 
diagnosis was PTSD.  There was no Axis II diagnosis.  The 
Axis III diagnosis included chronic obstructive pulmonary 
disease, and hearing loss, while Axis IV listed nightmares 
and intrusive memories of combat trauma.  On Axis V the 
veteran's functional ability was judged to be 55 on the 
Global Assessment of Functioning (GAF) scale.  

The veteran submitted a letter from his brother, also dated 
in September 2002.  This letter stated that the veteran had a 
hard time sleeping at night because of bad dreams and the 
inability to forget the injuries he witnessed in combat.  The 
veteran's brother stated that the veteran lived by himself, 
"like a hermit," and would no longer accompany him on 
fishing trips because it was a reminder of being on a boat in 
World War II.

In December 2002 the veteran was afforded a VA psychiatric 
evaluation in conjunction with his service connection claim.  
At this examination the veteran reported that his military 
duties as a motor machinist mate included driving the Marines 
to beach landings, bringing in supplies, and picking up the 
dead and wounded.  The veteran stated that he was involved in 
seven major initial invasions in the South Pacific.  

On mental evaluation, the VA examiner noted that the veteran 
exhibited eye contact which was sporadic, but generally poor.  
He further noted that the veteran was quite tearful and 
seemingly unable to control himself by the end of the 
evaluation, and also appeared quite nervous and jumpy.  There 
was no evidence of a thought disorder or abnormality of 
speech.  The veteran denied visual or auditory 
hallucinations.  He admitted to suicidal thoughts at times, 
without plan or intent and denied homicidal ideation or 
intent.  The veteran denied any history of suicide attempts 
or violent behavior, but was found to have fair insight into 
problems and good social judgment.  The veteran further 
reported a short temper and survival guilt.  

The VA examiner assessed the veteran's PTSD according to the 
DSM-IV criteria.  The Axis I diagnosis was PTSD.  There was 
no Axis II diagnosis.  The Axis III diagnosis was hearing 
loss and chronic obstructive pulmonary disease while the Axis 
IV assessment was exposure to combat.  On Axis V the veteran 
was given a GAF score of 55, reflecting moderate symptoms of 
PTSD with associated depression which affected psychological 
well-being and social functioning.  The VA examiner concluded 
that it was likely that the veteran's symptomatology was 
directly related to his experiences in the military during 
World War II.  

Based on the VA outpatient treatment reports and this 
December 2002 VA examination, the veteran's claim for service 
connection for PTSD was granted with an evaluation of 50 
percent by rating decision in December 2002.  The veteran 
filed a timely notice of disagreement (NOD) with this initial 
evaluation and submitted more recent VA outpatient treatment 
reports.

A February 2003 VA outpatient treatment report indicated that 
the veteran had a mental status examination for nightmares, 
crying spells, and anxiety.  The veteran indicated that he 
was taking a small dose of Zoloft but did not want to 
increase dosage.  Mental examination revealed depressed mood, 
logical, sequential thought processes with no delusional 
constructs.  The veteran had no hallucinations or suicidal or 
homicidal ideations and his insight and judgment were found 
to be intact.  The veteran's coping skills were found to be 
fairly effective, and it was noted that his work at a golf 
course helped him to meet people and keep his mind occupied.  
The veteran's functional assessment noted that his quality of 
life was considerably impaired by reoccurring memories and 
emotional upheavals.   

By rating decision in February 2003, the RO continued the 50 
percent evaluation of the veteran's PTSD.  The veteran filed 
a timely Form 9 (substantive appeal) in July 2003 and his 
claim was certified to the Board for appellate review.  While 
his claim was on appeal, the veteran was afforded a 
videoconference hearing with the undersigned in January 2005.  

The veteran stated at the hearing that he was currently 
employed 2 to 3 days a week at a golf course, a job which 
allowed him to, for the most part, avoid contact with others.  
The veteran reported that his mood towards others was 
depressed, irritable, and anxious.  He reported feelings of 
guilt and difficulty sleeping.  The veteran further reported 
that he had been married in June 2004 and his wife stated 
that the veteran was short-tempered, irritable, and had 
restless sleep.

At this hearing the veteran also submitted VA outpatient 
treatment reports from December 1999 to December 2004 and 
waived initial RO consideration of this evidence.  These 
treatment reports included a record from December 2004 in 
which the veteran indicated that his relationship with a lady 
friend was going well and that he had stopped watching war 
news as it was too upsetting to him.  The veteran had good 
grooming and logical, goal-directed thinking at this December 
2004 treatment, with no suicidal or homicidal ideation.  The 
psychiatrist's assessment was PTSD, coping, and found 
treatment and his relationship to be helpful in that regard.  
The psychiatrist also noted that the veteran's social and 
occupational function had been markedly affected over the 
years by chronic, symptomatic PTSD, causing hyperarousability 
and the tendency to become overwhelmed under stress.  

In January 2005 the Board remanded the veteran's claim to the 
RO for a VA examination to evaluate the severity of the 
veteran's PTSD, in particular his occupational and social 
functioning.  This VA examination was conducted in February 
2005.  

At the February 2005 VA examination the veteran reported 
nightmares 3-4 times a week, and stated that he frequently 
woke up around 3am and would toss and turn unable to get back 
to sleep.  He further stated that he "can't work with 
people" and spent most of his days thinking about what 
happened during the war.  The veteran acknowledged that he 
was taking Sertraline 25mg a day to treat his PTSD but that 
he did not see any real change in his symptoms or nightmares 
since beginning that medication.  

This February 2005 VA examination revealed logical, goal-
directed, relevant, coherent thought process, labile affect, 
and anxious, good, depressed mood.  The veteran was found to 
have intact judgment and sleep impairment interfering with 
daily activities.  In terms of abstract thinking, the veteran 
was found to interpret proverbs appropriately.  The veteran 
denied suicidal or homicidal ideations.  His remote memory 
and immediate recall were normal while his recent memory was 
mildly impaired.  

The VA examiner noted that the veteran met the DSM-IV 
criteria for a diagnosis of PTSD and stated that the primary 
stressors were the veteran's World War II experiences.  The 
Axis I diagnosis was PTSD while there was no Axis II 
diagnosis.  Axis III noted chronic obstructive pulmonary 
disease.  Axis IV noted combat experiences and Axis V 
assessed a GAF score of 30.  This GAF score was based on the 
veteran spending most of his time remembering what happened 
to him during the war and the fact that his life was, 
"severely restricted in every aspect because of these 
memories and the accompanying nightmares."  The examiner 
stated that the veteran could not enjoy interactions with 
anyone besides his wife and brother, did not socialize, and 
was easily angered.  

The examiner continued to state that the entire claims folder 
had been reviewed prior to the examination and that the 
veteran's PTSD symptoms appeared to be increasing.  He stated 
that while the veteran had a job it was very restricted and 
isolated.  The examiner did an assessment of the effects of 
the veteran's PTSD on social and occupational functioning and 
found the veteran always experienced moderate decrease in 
efficiency, productivity, and reliability.  The PTSD was 
found to be a source of constant, severe interference with 
the veteran's work, family and other relationships.  

The RO considered the February 2005 VA examination and VA 
outpatient treatment reports from April 2004 to March 2005 in 
its decision to increase the evaluation to 70 percent 
effective February 2005.  Of note in the outpatient treatment 
reports which were evaluated in this decision is a July 2004 
report which indicated that the veteran visited the 
Washington Monument with his brother, a former prisoner of 
war (POW).  The veteran stated that he was in a new 
relationship, which was going well, and was generally 
happier.  The assessment at this July 2004 treatment was PTSD 
with lessened emotional duress.  

The most recent treatment report in the claims file, from 
March 2005, indicated that the veteran had ended his 
relationship with his lady friend because she was "too 
demanding" and that he was working but that it was not going 
well because of his inability to get along with others.  

Based on all of the above evidence, evaluation of the 
veteran's service connected PTSD was increased to 70 percent, 
effective February 18, 2005, the date of his most recent VA 
examination.    


III.  Legal Analysis

In this case, despite the increased evaluation established in 
the July 2005 rating decision, the veteran has not been 
awarded the highest possible evaluation.  As a result, the 
veteran is presumed to be seeking the maximum possible 
evaluation and his claim remains in appellate status.  A.B. 
v. Brown, 6 Vet. App. 35 (1993).  In this regard, the veteran 
specifically stated at his January 2005 hearing that he 
believed his service connected PTSD warranted up to a 100 
percent evaluation.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found. Fenderson v. West, 12 Vet. App. 119, 126 
(1999). See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded). Reasonable doubt as to 
the degree of disability will be resolved in the veteran's 
favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21. Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision. Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's initial rating prior to February 18, 2005, for 
PTSD is 50 percent under Diagnostic Code (Code) 9411. 38 
C.F.R. § 4.130. The next higher rating of 70 percent, which 
is effective February 18, 2005, in this case, is appropriate 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. A 100 percent rating is in 
order when there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Id.; see Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Id.; see Sellers v. Principi, 372 F. 
3d 1318 (Fed. Cir. 2004).  

At his hearing on January 14, 2005, the veteran indicated 
that his symptoms had worsened and described how his PTSD was 
impairing him in employment, his relationships with others, 
mood, thoughts, and sleep.  The veteran's outpatient 
treatment reports prior to the date of the hearing indicate 
that the veteran was employed at a golf course, although in a 
very isolated and restricted position, and that he did have a 
relationship with his brother and wife.  

Evaluation of the veteran's PTSD does not rise to the level 
of 70 percent during this period because of these 
relationships, intact judgment, and coherent, goal-directed 
thinking.  In addition, treatment reports from February 2003, 
July 2004, and December 2004 indicate coping with PTSD.  In 
fact, in December 2004, the treating psychiatrist noted that 
treatment and the veteran's relationship with his lady friend 
were helpful in his coping ability.  

Based on the foregoing, the Board finds that the veteran's 
PTSD is properly rated as 50 percent disabling prior to 
January 14, 2005.

The veteran's testimony before the undersigned regarding 
deficiencies caused in employment, relationships, thoughts 
and mood indicated that the veteran's PTSD may have worsened.  
The Board finds that the February 2005 VA examiner's opinion, 
which revealed sleep impairment due to recurring nightmares 
interfering with daily activities, isolation, hyperarousal, 
and the VA examiner's assessment that the veteran's life is 
severely restricted in every aspect as a result of PTSD, 
corroborated the veteran's testimony.  As such, the Board 
finds that the veteran is entitled to an evaluation of 70 
percent effective from the date of the hearing, January 14, 
2005, at which he testified to these deficiencies confirmed 
by medical evidence in the February 2005 VA examination.  

The Board finds that the veteran has not met the criteria for 
a higher rating of 100 percent disabling as there has been no 
showing of total occupational and social impairment at any 
time during the pendency of this appeal.  In this regard, the 
February 2005 VA examination noted, while constant, only a 
moderate decrease in efficiency, productivity, reliability, 
and inability to perform work tasks.  

In addition, while the March 2005 treatment report indicates 
that the veteran has ended his relationship with his lady 
friend, he remains employed, despite difficulties, and there 
is no indication of a change in his relationship with his 
brother.  Thus, the Board finds that the veteran's disability 
does not more closely approximate the criteria for the next 
higher rating of 100 percent.  38 C.F.R. §§ 4.7, 4.21.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, 12 Vet. App. 119 would 
be in order.  The Board finds that the 50 percent rating 
prior to January 14, 2005 and the 70 percent evaluation after 
that date properly reflect the highest level of the veteran's 
disability during those respective periods.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran's PTSD has not 
required any, let alone frequent, periods of hospitalization 
and, while limiting him to an isolated position of 
employment, the veteran has maintained such position.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  


ORDER

An initial 70 percent evaluation for PTSD effective January 
14, 2005, but not earlier, is granted, subject to the law and 
regulations governing the award of monetary benefits.

An initial evaluation in excess of 50 percent effective prior 
to January 14, 2005, for PTSD, is denied.  



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


